NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TOMMY JONES, DOC #355564,                 )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-3863
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Howard L. Dimmig, II, Public Defender,
and Dane K. Chase, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.